UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

APR 10 2003

Mr. Lawrence C. Gloeckler
Deputy Commissioner
Office of Vocational and Educational Services for
Individuals with Disabilities
Room 1606 One Commerce Plaza
Albany, New York 12234
Dear Mr.
Thank you for your letter to Stephanie S. Lee, Director, Office of Special Education Programs
(OSEP), requesting clarification regarding the inability of public agencies to override a parent's
refusal to consent to the initial provision of special education and related services under the
Individuals with Disabilities Education Act (IDEA) by using the IDEA due process hearing
procedures. You also asked about how this provision relates to the State mandate under IDEA to
provide a free appropriate public education (FAPE). Our responses to your questions are as
follows:
. How does OSEP reconcile an interpretation of its regulations that would diminish the
protections provided to students with disabilities with the provisions of 20 U.S.C.
§1406(b) that prohibit the Secretary from implementing a regulation that would lessen
the protections that were embodied in regulations in effect on July 20, 1983 with respect
to parental consent to initial placement in special education, unless the regulation
reflects the clear and unequivocal intent of Congress.
Part B of the IDEA requires parental consent for the initial provision of special education and
related services and does not permit public agencies to use the IDEA due process hearing
procedures to override a parental refusal to consent to the initial provision of special education
and related services. Section 614(a)(1)(C)(i) of the IDEA Amendments of 1997 states that
parental consent must be obtained before an evaluation is conducted. It further states that
"parental consent for evaluation shall not be construed as consent for placement for receipt of
special education and related services." This provision is immediately followed by section
614(a)(1)(C)(ii), which states that if the parents of such child refuse consent for evaluation, the
agency may continue to pursue an evaluation by utilizing the mediation and due process
procedures under section 615, except to the extent inconsistent with State law relating to parental
consent. There is no similar provision authorizing public agencies to use mediation or due
process procedures to override a parent's refusal to consent to the initial provision of special
education and related services.

400 MARYLANDAVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to p r o m o t e educational excellence throughout the Nation.

Page 2 - Mr. Lawrence C. Gloeckler
The IDEA statute was silent on this issue prior to the 1997 Amendments. In enacting the consent
provisions of section 614(a)(1)(C) in 1997, Congress was clearly aware of the long-standing
regulatory requirement that parental consent must be obtained before the initial provision of
special education and related services and of the requirement expressly allowing States to
override parental refusal to the initial provision of special education and related services by using
the IDEA due process hearing procedures. Congress failed in the 1997 Amendments to IDEA to
include express provisions allowing States to use the due process hearing procedures to override
parental refusal to consent to the initial provision of special education and related services. This
statutory language is paralleled in the Part B regulations at 34 CFR §300.505(a) and (b).
The 1997 IDEA Amendments reflect Congress' intent to provide parents the ultimate choice or
decision regarding the initial provision of special education and related services for their child.
Congress chose not to allow school districts to use the IDEA due process hearing procedures to
override a parent's refusal to consent to the initial provision of special education and related
services under section §614(a)(1)(c), although an express provision was included for refusal to
consent to initial evaluations. This distinction indicates a clear congressional intent to support
parents' rights to choose whether their children would be enrolled initially in special education.
The provision allowing school districts to proceed to due process for non-consent on evaluations
was enacted to ensure that parents' choices were informed (such that parents would have
information about the special education and related services needs of each individual child)
while still enabling the parent to ultimately determine if his or her child would be initially placed
in special education. We believe that the IDEA statute and Part B regulations reflect the clear
and unequivocal intent of Congress. We enclose for your information the 2003 OSEP Letter to
Gantwerk and the 2003 OSEP Letter to Yudien as additional background information on the
implementation of 20 U.S.C. § 1414(a)(1)(C) and 34 CFR §505(a)(1)(ii).
Finally, we note that there is a discrepancy in the New York State Education Department
(NYSED) regulations regarding the implementation of the consent provisions under the IDEA.
While NYSED regulations at sections 200.5(b)(1)(ii)(b) and (iii)(a) for 5-20 year olds require the
school district board of education to initiate an impartial hearing to determine if special
education shall be provided without parental consent, New York regulations at section
200.16(g)(5) for preschool children (ages 3-5) expressly state that "in the event the parent does
not provide consent for the initial provision of special education services, no further action will
be taken by the [NY] committee on preschool special education until such consent is obtained.
NYSED must delete the provisions of sections 200.5(b)(1)(ii)(b) and (iii)(a) that allow school
districts to initiate an impartial hearing to determine if special education shall be provided
without parental consent in order to make such regulations consistent with the IDEA's express
statutory and regulatory provisions.
. How does OSEP reconcile this interpretation with the provisions of 20 U.S.C. §1406(c)
that prohibit the Secretary, through policy letters or other statements, from
establishing a rule that is required for compliance or eligibility without following the
rule-making requirements of section 553 of Title 5 of the United States Code?

Page 3 - Mr. Lawrence C. Gloeckler
The IDEA statutory and regulatory provisions are clear as explained above in response to
question 1. The Secretary is implementing congressional mandates as reflected in express IDEA
statutory and regulatory provisions.
. How does OSEP reconcile its interpretation of 34 C.F.R. §300.505 with the provisions of
34 CFR §300.507(a) which authorize a public agency to c o m m e n c e an impartial hearing
on any matter relating to the provision of FAPE to a student?
The more specific statutory and regulatory language regarding parental consent would take
precedence over the more general language regarding due process hearing procedures. The
IDEA does not permit public agencies to initiate a due process hearing if a parent refuses to
consent to the initial provision of special education and related services. Under
§300.505(a)(1)(ii), informed parent consent must be obtained before the initial provision of
special education and related services to a child with a disability. Informed parent consent
means that the parent has been fully informed of all information relevant to the activity for which
consent is sought (including in the case of the initial provision of special education and related
services the fact that FAPE services and IDEA protections are not available to the child if
consent is not provided), in his or her native language, or other mode of communication (see 34
CFR §300.500(b)(1)). The public agency may not override this requirement by using the due
process procedures or other methods under the IDEA. In States that offer mediation prior to a
due process hearing request, school districts may use mediation to try and resolve parental
refusal to consent to the initial provision of services, provided, however, that it must be clear to
both parties that participation in mediation is voluntary on the part of the parents and the local
education agency. See, 34 CFR §§300.506(a) and (b)(1). The public agency may use mediation
to informally explain to the parent the potential consequences to their child's education if the
parent chooses not to provide consent for the initial provision of special education and related
services for their child.
. How does OSEP reconcile its interpretation of 34 CFR §300.505(a) and (b) with the
provisions of 34 CFR §300.505(d) which authorizes a State to impose additional consent
requirements if it ensures that public agencies have procedures in place to ensure that a
parent's refusal to consent does result in a failure to provide FAPE?

The provisions of 34 CFR §300.505(d) do not authorize a State to impose additional consent
requirements that contravene the express IDEA statutory and regulatory provisions regarding
non-consent override for the initial provision of special education and related services. As noted
in response to question 1, the congressional mandate and intent is clear that parental consent
must be obtained before the initial provision of special education and related services and in the
section immediately following reference to that consent requirement only provided for States to
be able to use the IDEA due process hearing procedures to override parental refusal to consent to
evaluations.
. How can States and local educational agencies carry out their responsibilities to ensure
the provision of FAPE to all students with disabilities, if an impartial hearing to
override the withholding of parental consent may not be initiated?

Page 4 - Mr. Lawrence C. Gloeckler
Under the IDEA, an individual parent's refusal to consent to the initial provision of special
education and related services relieves the State's obligation to provide FAPE to that child until
the parent provides that consent. Once a parent consents to the initial provision of special
education and related services for a child with a disability, States have an ongoing mandate to
provide FAPE to that child including, if appropriate, using the due process heating procedures to
override parental refusal to consent to subsequent special education and related services. In the
1997 IDEA Amendments, Congress expressed the judgment that once parents are knowledgeable
about their child's eligibility for special education and related services under the IDEA and
receive an individualized education program, they have the right to make the decision as to
whether the initial receipt of special education and related services is appropriate for their child.
I hope that you find this explanation helpful. If you would like further assistance, please contact
Dr. JoLeta Reynolds of my office at (202) 205-5507.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs
Enclosures

